Order entered April 29, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00123-CV

                           BRINSON BENEFITS, INC., Appellant

                                              V.

 LINDA HOOPER, SEAN SENDELBACH AND HOLMES MURPHY & ASSOCIATES,
                           INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07520

                                          ORDER
       We GRANT court reporter David W. Langford’s April 27, 2015 request for extension of

time to file the record and ORDER the reporter’s record be filed no later than May 27, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE